DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 06/23/2022 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard J. Holzer (Registration number 42,668) on July 25, 2022.

	Please amend the claim as following: 	
		8. (Currently Amended) A system comprising:
	one or more hardware processors;
	a communication interface coupled to the one or more hardware processors and configured to receive ciphertext input, the ciphertext input being homomorphically encrypted from a plaintext input using a set-system including sets having an intersection property; and
	a homomorphic evaluation circuit executable by the one or more hardware processors and configured to evaluate .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pub. Number 2022/0092150 A1, to Cheon-Cheon teaches he arithmetic operation includes receiving an input value, generating an output value by reflecting the input value to a preset arithmetic circuit on a finite commutative ring and a first polynomial function to verify the output value, and transferring the generated output value and the first polynomial function to an external device.
U.S. Pub. Number 2021/0194668 A1 to Masters-Masters teaches data may be encoded and encrypted into an encrypted query for comparison using private set intersection (PSI) under homomorphic encryption (HE). 

Newly cited reference, U.S. Pub. Number 2018/0375640 A1 to Laine-Laine teaches relinearizing ciphertexts in homomorphic encrypted data after multiplication operations. Generally, such as evaluating Boolean or arithmetic circuits on the encrypted data; Using a low-depth arithmetic circuit. 
What is missing from the prior art is a teaching, motivation, or suggestion and combine the prior art in such a way as to render obvious the act of evaluating an arithmetic function on the ciphertext input to generate a ciphertext output, the arithmetic function including one or more additive gates and one or more multiplicative gates, wherein the evaluating operation performed on the one or more additive gates and the one or more multiplicative gates generates errors during evaluation of the arithmetic function and the intersection property of the sets cancels out the errors during the evaluation of the one or more additive gates and the one or more multiplicative gates, without the usage of impermissible hindsight reasoning. 
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 8 and 15 and thus this claim is considered allowable. The dependent claims which further limit claims 1, 8 and 15 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491